SUMMARY ORDER

Petitioner Jin Di Lu, a native and citizen of the People’s Republic of China, seeks review of the January 16, 2008 order of the BIA denying his motion to reconsider. In re Jin Di Lu, No. A97 162 780 (B.I.A. Jan. 16, 2008). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
Where, as here, an alien files a timely petition for review from the denial of a motion to reconsider, but not from the underlying decision for which reconsideration is sought, we may review only the denial of the motion to reconsider. See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 88, 89-90 (2d Cir.2001). To the extent that Lu challenges the BIA’s denial of his motion to reconsider, we find that the BIA reasonably denied his motion where he failed to specify errors of fact or law in its prior decision as required by 8 C.F.R. § 1003.2(b)(1). See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.2006) (holding that “[t]he BIA does not abuse its discretion by denying a motion to reconsider where the motion [merely] repeats arguments that the BIA has previously rejected”).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).